ORDER

PER CURIAM.
Jacqueline Barnes-Miller appeals from a final award of the Labor and Industrial Relations Commission on April 28, 1998. The Commission affirmed the November 4, 1997, award of administrative law judge which awarded 5% permanent partial disability to the body as a whole. We have reviewed the record on appeal and find the award was supported by substantial competent evidence and is not against the overwhelming weight of the evidence. A written opinion would serve no jurisprudential purpose.
The judgment of the trial court is affirmed. Rule 84.16.